DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/15/2021.  These drawings are approved.

Claim Objections
Claims 9, 13, and 18-21 are objected to because of the following informalities:  
Claim 9, line 5, the examiner suggests the applicant to change "communication" to -- fluid communication -- because the word "communication" itself does not clearly identify what kind of communication being provided between the storage compartment and the heating component.  
Claim 9, line 9, the examiner suggests the applicant to change "a cavity" to -- a cavity there between --.  
Claim 13, line 4, "a first direction" should be -- the first direction -- because claim 13 is amended to depend on claim 12 and because claim 12, lines 3-4 already recites, "a first direction". 
In claims 18-21, the examiner suggests the applicant to change "a first airflow" to simply -- an airflow -- because claims 18-21 do not recite at least a second airflow.  Therefore, claims 18-21 recite only one airflow and not multiple airflow.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US Patent Application Publication No. 2020/0367564 A1).
Regarding claims 1, 3-5, 7, and 8, Li discloses an vaporization device 1, 2, comprising: (claim 1) a cartridge 1 having a housing 20, a heating component 12v, and a heating component base 11, wherein the housing 20 and the heating component base 11 define an air inlet channel 1114 (see Fig. 32) and an air outlet channel 1115, and the heating component 12v and the heating component base 11 define a cavity 110 there between; and the air inlet channel 1114 is in communication with the cavity 110 through a first communication portion 1120, the air outlet channel 1115 is in communication with the cavity 110 through a second communication portion 1130, and the first communication portion 1120 and the second communication portion 1130 are located between the heating component 12v and the heating component base 11; and a body 2 having an accommodation portion (not labeled, see Figs. 26 and 27), wherein when the cartridge 1 and the body 2 are removably combined, the accommodation portion covers a portion of the claim 3) wherein the air inlet channel 1114 extends in a first direction (vertical direction, see Fig. 32), the first communication portion 1120 extends in a second direction (horizontal direction, see Fig. 32), and the first direction is different from the second direction; (claim 4) wherein the air outlet channel 1115 extends in a first direction (vertical direction, see Fig. 32), the second communication portion 11130 extends in a second direction (horizontal direction, see Fig. 32), and the first direction is different from the second direction; (claim 5) wherein the air outlet channel 1115 has a first portion 143 extending in a first direction (vertical direction), and a second portion 145 extending in a second direction (horizontal direction), and the first direction is different from the second direction (see Figs. 31 and 32); (claim 8) wherein the air inlet channel 1114 is located on a first side (left side) of the heating component 12v, and the air outlet channel 1115 is located on a second side (right side) of the heating component 12v opposite to the first side.

Regarding claims 9-17, Li discloses a device 1, 2 configured to store a solution, comprising: (claim 9) a housing 20, a heating component 12v, a heating component top cap 15 and a heating component base 11, wherein the housing 20 and the heating component top cap 15 define a storage compartment 23, and the storage compartment 23 is in fluid communication with the heating component 12v; the housing 20 and the heating component base 11 define an air inlet channel 1114 and an air outlet channel 1115, and the heating component 12v and the heating component base 11 define a cavity 110; and the air inlet channel 1114 is in communication with the cavity 110 through a first communication portion1120 , the air outlet channel 1115 is in communication with the cavity 110 through a second communication portion 1130, and the first communication portion 1120 and the second communication portion 1130 are claim 10) wherein the heating component base 11 has a supporting member 1112 and the air outlet channel 1115 is in communication with the cavity 110 through an opening 1130 on the supporting member 11; (claim 11) wherein the heating component 12v is configured to heat the solution stored in the storage compartment 230 to generate an aerosol in the cavity 110; (claim 12) wherein a first through hole 2120 in communication with the air inlet channel 1114 is disposed on the housing 20, and the heating component 12v is between the first through hole 2120 and the first communication portion 1120 in a first direction (vertical direction); (claim 13) wherein the housing 20 has a second through hole 2120 (on the right side of the housing 20) in communication with the air outlet channel 1115, and the heating component 12v is between the second through hole 2120 and the second communication portion 1130 in a first direction; (claim 14) The device further comprises a heating circuit 122 disposed on a surface 1211of the heating component 12v (see Fig. 2), the heating circuit 122 having a first section 1221, a second section 1221 and a third section 1221; (claim 15) wherein the first section 1221 is in parallel with the second section 1221, and the second section is in parallel with the third section 1221 (see Fig. 2); (claim 16) wherein the first section 1221 is connected to the second section 1221 through a first connection portion 1222, and the second section 1221 is connected to the third section 1221 through a second connection portion 1222 (see Fig. 2); and (claim 17) wherein the first connection portion 1222 has a concave shape facing toward a first direction, the second connection portion 1222 (opposite side from the first connection portion) has a concave shape facing toward a second direction, and the first direction is different from the second direction (opposite directions from each other).

Regarding claims 18, 19 and 21, Li discloses a method for operating a vaporization device, comprising: (claim 18) causing a first airflow (see lines with arrow heads shown in Fig. 32) to enter, along an air inlet channel 1114, a cavity 110 between a heating component 12v and a heating component base 11 through a first through hole 2120 of a housing 20, wherein the air inlet channel 1114 is defined by the housing 20 and the heating component base 11; causing the first airflow to enter an air outlet channel 1115 from the cavity 110, wherein the air outlet channel 1115 is defined by the housing 20 and the heating component base 11; and causing the first airflow to leave, through a second through hole 2120 on the housing 20, the cavity 110 along the air outlet channel 1115, wherein the first airflow experiences a first direction change (downward) when entering the cavity 110 from the air inlet channel 1114, and experiences a second direction change (horizontal direction) when entering the air outlet channel 1115 from the cavity 110; (claim 19) wherein the first airflow experiences a third direction change (upward) when approaching the second through hole 2120, and experiences a fourth direction change (horizontal direction) when entering the second through hole 2120; and (claim 21) causing the first airflow to pass through one through hole 1130 on a supporting member 1120 of the heating component base 11 when entering the air outlet channel 1115 from the cavity 110.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Patent Application Publication No. 2020/0367564 A1).
Li discloses a first through hole 2120 (left side) in communication with the air inlet channel 1114 and a second through hole 2120 (right side) in communication with the air outlet channel 1115 are disposed on the housing 20.  
However, the distance between the first through hole 2120 and the heating component 12v is not less than the distance between the second through hole and the heating component 12v because the first and second through holes 2120 are located on the same height from the bottom of the housing 20 of the cartridge 1.
On the other hand, whether the first and second through holes 2120 are located on the same or different heights on the housing, the function of the first and second through holes will not change or affected.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify vaporization device taught by Li such that it would have the distance between the first through hole and the heating component different from the distance between the second through hole and the heating component because it only deals with rearrangement of the first and second through holes on different place on the housing of the vaporization device which does not affect or change the function of the holes.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Allowable Subject Matter
Claims 6, 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571)272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/hmh/
/Hae Moon Hyeon/Primary Examiner, Art Unit 2831